DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-9 are directed toward system and method and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-9 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1 and 5) are directed toward a method and system that receives position data from a mobile device and incrementing and decrementing a counter.  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. incrementing and decrementing a counter based on position data and time variable.  The dependent claims (2-4, 6-9) merely recite further limitations regarding the aspects of the position and time variable of said mobile device, but do not add anything that removes the claimed subject matter from “mental processes.” 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-9 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to an “autonomous agent” (that is not necessarily used by the autonomous agent).  There is no improvement in the functioning of a computer, server, or mobile device.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-9 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US2015/0120174).

	Regarding applicant claim 1, Lewis discloses a method comprising receiving position data from a mobile device ([0015] “traffic estimation, modeling, prediction and management… personal mobile devices, GPS, cell phones or other navigation devices”);
	incrementing a counter variable, said counter variable associated with a predefined geographic area that includes a position data, and initializing a time variable, said time variable set to a predefined value and decremented continuously ([0015] “probe points provide information”; [0018] “traffic can be characterized by a density in vehicles/unit distance, traffic flow in vehicles/unit time and velocity in distance/unit time”); and
	decrementing said counter variable in response to expiration of said time variable ([0019] “critical density, traffic is congested and flow decreases as density increases”; [0025] “counting device”; [0037];  ).

Regarding applicant claim 2, Lewis discloses further comprising receiving information on a type of means of transportation associated with the mobile device, said incrementing a counter variable further comprising incrementing a counter variable for said type ([0057]-[0058] “sources may include one or more types of mobile devices. The mobile devise may be fleet tracking devices carried by a fleet of vehicles.  The mobile devices may be a set of mobile phones running a particular mobile application”).
	Regarding applicant claim 3, Lewis discloses further comprising receiving a request from a second mobile device and transferring one or more counter variables in a predefined geographic area that includes the position of the second mobile device ([0057]-[0058] “sources may include one or more types of mobile devices. The mobile devise may be fleet tracking devices carried by a fleet of vehicles.  The mobile devices may be a set of mobile phones running a particular mobile application”).
	Regarding applicant claim 4, Lewis discloses wherein the predefined value is an expected value defining an average length of stay of the mobile device in the predetermined geographic area for a type of means of transportation, said type associated with the mobile device ([0057]-[0058] “sources may include one or more types of mobile devices. The mobile devise may be fleet tracking devices carried by a fleet of vehicles.  The mobile devices may be a set of mobile phones running a particular mobile application.  The mobile application may provide an incentive to the user to permit sharing of location data. The incentive may be a compensartory incentive e.g., money, coupon, or application store credits”).	Regarding applicant claim 5-6, Lewis discloses a system comprising:
one or more mobile devices ([0015] “mobile devices, cell phones”); and

wherein the server is adapted to receive position data from a mobile device ([0015] “traffic estimation, modeling, prediction and management… personal mobile devices, GPS, cell phones or other navigation devices”);
	incrementing a counter variable, said counter variable associated with a predefined geographic area that includes a position data, and initializing a time variable, said time variable set to a predefined value and decremented continuously ([0015] “probe points provide information”; [0018] “traffic can be characterized by a density in vehicles/unit distance, traffic flow in vehicles/unit time and velocity in distance/unit time”); and
	decrementing said counter variable in response to expiration of said time variable ([0019] “critical density, traffic is congested and flow decreases as density increases”; [0025] “counting device”; [0037];  ).

	Regarding applicant claim 7, Lewis discloses further comprising receiving information on a type of means of transportation associated with the mobile device, said incrementing a counter variable further comprising incrementing a counter variable for said type ([0057]-[0058] “sources may include one or more types of mobile devices. The mobile devise may be fleet tracking devices carried by a fleet of vehicles.  The mobile devices may be a set of mobile phones running a particular mobile application”).
	Regarding applicant claim 8 Lewis discloses further comprising receiving a request from a second mobile device and transferring one or more counter variables in a predefined geographic area that includes the position of the second mobile device 
	Regarding applicant claim 9, Lewis discloses wherein the predefined value is an expected value defining an average length of stay of the mobile device in the predetermined geographic area for a type of means of transportation, said type associated with the mobile device ([0057]-[0058] “sources may include one or more types of mobile devices. The mobile devise may be fleet tracking devices carried by a fleet of vehicles.  The mobile devices may be a set of mobile phones running a particular mobile application.  The mobile application may provide an incentive to the user to permit sharing of location data. The incentive may be a compensartory incentive e.g., money, coupon, or application store credits”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661